



COURT 
    OF APPEAL FOR BRITISH COLUMBIA




Citation:


Tannery 
          Park Development Corp. v. Georgilas Investments Ltd.,







2007 
          BCCA 34



Date: 20070117





Docket: CA034144

Between:

Tannery Park Development Corporation

Respondent

(
Plaintiff
)

And

Georgilas Investments Ltd.

Appellant

(
Defendant
)






Before:


The 
          Honourable Madam Justice Southin




The 
          Honourable Madam Justice Rowles




The 
          Honourable Madam Justice Newbury








D. 
          P. Church and I. G. Schildt


Counsel for the Appellant




H. 
          H. Van Ommen and M. L. Lam


Counsel for the Respondent




Place 
          and Date of Hearing:


Vancouver
,
British Columbia




10th October, 2006




Place 
          and Date of Judgment:


Vancouver
,
British Columbia




14th December, 2006




Written 
          Submissions Received:


19th and 20th December, 2006




Date 
          of Supplementary Judgment:


17th January, 2007








Supplementary 
          Reasons by
:




The 
          Honourable Madam Justice Southin




Concurred 
          in by:




The 
          Honourable Madam Justice Rowles

The 
          Honourable Madam Justice Newbury





Reasons 
    for Judgment of the Honourable Madam Justice Southin:

[1]

At the conclusion of its reasons for judgment, 2006 BCCA 569, the Court 
    wrote, in paragraph 41, "The appellant is entitled to costs here and 
    below on scale 1."

[2]

Counsel for the successful appellant has made this submission to the 
    Court:

Rule 
    2(2) of Appendix B of the
Court of Appeal Rules
specifies that scale 
    1 is for matters of "ordinary difficulty".  However, Rule 2(c) of 
    Appendix B of the
Supreme Court Rules
states that it is scale 3 which 
    is for matters of "ordinary difficulty or importance".  Scale 1, 
    by way of contrast, is for matters of "little difficulty" under 
    the
Supreme Court Rules
.

Hence, it is not clear from the reasons for judgment whether the Court 
    intended that the successful appellant should receive costs from the proceedings 
    below for matters of "ordinary difficulty or importance" (i.e. at 
    scale 3) or for matters of "little difficulty" (i.e. scale 1).

[3]

To that submission, counsel for the unsuccessful respondent replies:

It is my submission that the Reasons are clear that the Appellant is entitled 
    to costs at scale 1, both in the Court of Appeal and in the Supreme Court 
    proceedings.  Mr. Church is seeking to create ambiguity and uncertainty where 
    there is none.

[4]

The necessary implication of Mr. Church's submission is that, as the 
    author of those reasons, I was suffering from judicial amnesia.  He is right.  
    I had forgotten that the scale in the Court of Appeal differs from the scale 
    in the Supreme Court.  This case was a matter of ordinary difficulty in both 
    courts and, therefore, the costs should be on scale 3 in the Supreme Court 
    and on scale 1 in this Court.

[5]

As to Mr. Van Ommen's submission, there are two kinds of ambiguity:  
    one is a latent ambiguity and the other is a patent ambiguity.  This was a 
    latent ambiguity.

[6]

The order will therefore be drawn up for scale 3 in the court below 
    and scale 1 in this Court.

The 
    Honourable Madam Justice Southin

I agree:

The Honourable Madam Justice Rowles

I agree:

The 
    Honourable Madam Justice Newbury


